UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-1060


In re:   DARRYL DEVON GASTON,

                 Petitioner.



                   On Petition for Writ of Mandamus.
             (1:06-cr-00310-JAB-1; 1:14-cv-01051-JAB-JLW;
                         1:11-cv-00728-JAB-JLW)


Submitted:    May 21, 2015                   Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Darryl Devon Gaston, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Darryl    Devon   Gaston    petitions    for   a   writ   of   mandamus

seeking an order directing the district court to not construe

his “motion to amend and expand the record” as a successive 28

U.S.C. § 2255 (2012) motion.         We conclude that Gaston is not

entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.          Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516–17 (4th Cir. 2003).         Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).   Mandamus may not be used as a substitute for appeal.             In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

     The relief sought by Gaston is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny Gaston’s petition for writ of mandamus

and his supplemental petition.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.


                                                           PETITION DENIED




                                     2